Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. As to claim 1, upon further reading of Chapter VI the term “probable reactive actions” is disclosed therein in the end of the chapter regarding penalizing predictions where vehicles become too close to each other.  Penalizing a prediction speaks to probability. Vehicle avoiding close proximity is a reactive action. D1 “We define the as the reciprocal of the closest point of approach for vehicle i and the ego vehicle over the entire prediction horizon, given that it is performing maneuver k, where the ego vehicle position is always fixed to 0, since it is the origin of the frame of reference. Similarly, the pairwise energy term is defined as the reciprocal of the minimum distance between the corresponding predicted trajectories for the vehicles i and j, assuming them to be performing maneuvers k and l respectively. The terms …  and … penalize predictions where at any point in the prediction horizon, two vehicles are very close to each other.” The rejection is maintained based on the 
Applicants other remarks are tied to the same disputed clause “probable reactive actions” of claim 1 and are similarly maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 15, and 17 is/are rejected under 35 U.S.C. 102(b)(1) as being anticipated by How would surround vehicles move? A unified Framework for Maneuver Classification and Motion Prediction by Deo, hereinafter D1.
As to claim 1 and 15 (broader claim) , D1 discloses a computer-implemented method, comprising: sensing, using one or more sensors of a first vehicle, one or more characteristics of one or more vehicles; determining, using a processor of the first vehicle and at least one machine learning model, one or more possible navigation paths for a first vehicle of the one or more vehicles, the one or more possible navigation paths determined at least in part using on the one or more characteristics and probable reactive actions of at least one second vehicle; selecting a navigation path from the one or more possible navigation paths based, at least in part, on a value function corresponding to the sensed characteristics of the one or more vehicles; and causing the first vehicle to maneuver according to at least a portion of the selected navigation path.  [D1, Figure 2, uses a history of vehicle motions to predict possible trajectories. This is done to determine vehicle interaction, see Chapter VI. VI discloses the interaction between vehicles of particular note the predictions are penalized if the vehicles get too close to each other. This interaction is precisely how the vehicles respond to each other, i.e. their respective possible trajectories. D1 relies on a Hidden Markov Modell, i.e. machine learning, and it uses a value function considering amongst others individual energy terms. The individual energy is a function of vehicle speed – vehicle characteristic.]
As to claim 5, D1 discloses further comprising: providing at least a first action of the selected navigation path to an optimizer of the first vehicle; and causing the first vehicle to maneuver based upon navigation instructions generated by the optimizer [D1: section Probabilistic Trajectory predication e.g., the optimizer].
As to claim 17, the limitation is within claim 1 and similarly rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of US 9,557,737 B, hereinafter D5.
As to claim 2, D1 does not explicitly discloses the decision structure claimed. However D5 discloses further comprising: generating a decision tree for the first vehicle, the decision tree including alternating levels of possible actions for the first vehicle and the probable reactive actions of the at least one second vehicle [D5: Fig. 3B]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine learning of D1 to include the format of D5 as it merely used a known device in a known way with predictable results for the benefit of providing a program structure.
As to claim 18, D1 does not explicitly discloses the decision structure claimed. However D5 discloses wherein the instructions when executed further cause the system to: generate a decision tree for the first object, the decision tree including alternating levels of the possible actions for the first object and the probable reactive actions of the one or more secondary objects [D5: Fig. 3B]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine learning of D1 to include the format of D5 as it merely used a known device in a known way with predictable results for the benefit of providing a program structure.
As to claim 20, D1 does not explicitly discloses the decision structure claimed. However D5 discloses wherein the instructions when executed further cause the system to: receive intent data corresponding to from at least one of the secondary objects; and utilize the intent data to determine at least a subset of the probable reactive actions [D5: Fig. 3B]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine learning of D1 to include the format of D5 as it merely used a known device in a known way with predictable results for the benefit of providing a program structure.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable overD1 in view of US 2018/374341 A, hereinafter D4.
As to claim 16, D1 does not explicitly disclose the determination process claimed. D4 discloses wherein the instructions when executed further cause the system to: sense, using one or more sensors of the first object, the characteristics of the one or more secondary objects; determine, using at least one of the machine learning models, one or more possible navigation paths for the first object; and determine the selected navigation path from the one or more possible navigation paths based, at least in part, on the value function [D4: 0018-0020, 0035-0037]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine learning of D1 to include the format of D4 as it merely used a known device in a known way with predictable results for the benefit of providing a program structure flexibility.
Claim 3, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D5 in view of D4.
As to claim 3 and claim 19, D1 in view of D5 does not explicitly disclose reactive actions at levels of the decision terr. D4 discloses further comprising: utilizing a policy network to determine probable reactive actions at levels of the decision tree for consideration for the one or more possible navigation paths [D4: 0018-0020, 0035-0037]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine learning of D1 in view of D5 to include the format of D4 as it merely used a known device in a known way with predictable results for the benefit of providing a program structure flexibility.
As to claim 4, D1 in view of D5 does not explicitly disclose estimated values of nodes. D4 discloses further comprising: using a trained neural network to estimate values of nodes at one or more levels of the decision tree [D4: 0018-0020, 0035-0037]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the machine learning of D1 in view of D5 to include the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200209860 A1 a method and system for navigating traffic for an autonomously controllable vehicle operates by detecting at least one target vehicle within a traffic environment with at least one sensor disposed on a primary vehicle. The system obtains information with a plurality of sensors disposed on the primary vehicle of the traffic environment and the at least target vehicle and predicts a maneuver of the at least one target vehicle with a controller disposed on the primary vehicle for a future time based on the information obtained relating to the traffic environment and the at least one target vehicle. The system further generates a recommended path for the primary vehicle with the controller that avoids conflicts with a future position of the at least one target vehicle based on predicted maneuvers of the at least one target vehicle.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665